DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-8 is the inclusion of the limitation a printing apparatus that includes a maintenance section performing maintenance periodically or according to an instruction of a user wherein periodic maintenance is performed when a count value counted by a counting section reaches a reference value and wherein when user maintenance is performed in a case where the count value is counted up to the user maintenance is a lower limit value or more, the setting section sets the reference value that corresponds to the count value and is the lower limit value or more, and in a case where the count value counted up to the user maintenance is less than the lower limit value, the setting section sets the lower limit value as the reference value.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 9-11 is the inclusion of the limitation a printing system that includes a server a maintenance section performing maintenance periodically or according to an instruction of a user wherein periodic maintenance is performed when a count value reaches a reference value set by a setting section, wherein the server includes a determination section that determines the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2016/0279962) to Ishida et al. (hereinafter Ishida et al).
Regarding Claim 1, Ishida et al. teaches a printing apparatus (100, Fig. 1) [Paragraph 0066] comprising: an ejection section (110, Figs. 1-2) that ejects a liquid onto a medium (P, Fig. 2) [Paragraphs 0066, 0068, 0070, 0105]; a maintenance section (40, Fig. 2) that performs maintenance of the ejection section by causing the liquid to be discharge from the ejection section (110) [Paragraphs 0104-0114].
Ishida et al. fails to teach a maintenance section that performs maintenance of the ejecting section by causing the liquid to be discharged from the ejection section, periodically or according to an instruction of a user; a setting section setting a reference value that satisfies an execution condition of a periodic maintenance periodically performed by the maintenance section; and a counting section counting a count value from a previous maintenance toward the reference value that specifies an interval of the periodic maintenance, wherein the maintenance section performs the periodic maintenance when the count value counted by the counting section reaches the reference value, and when a user maintenance is performed by the maintenance section according to the instruction of the user, in a case in which the count value counted up to the user maintenance is a lower limit value or more, the setting section sets the reference value that is a value corresponding to the count value and is the lower limit value or more, and in a case in which the count value counted up to the user maintenance is less than the lower limit value, the setting section sets the lower limit value as the reference value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853